Citation Nr: 1607776	
Decision Date: 02/29/16    Archive Date: 03/04/16	

DOCKET NO.  09-31 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from November 1980 to January 1986, from December 1990 to June 1991, and from December 2001 to January 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The Veteran's current obstructive sleep apnea was incurred during his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for obstructive sleep apnea.  He contends that this disability began during his military service.  Alternatively, he claims that it was caused or aggravated by his service-connected undiagnosed chronic fatigue with intermittent insomnia, concentration/memory impairments, diarrhea, and multiple joint arthralgia of the bilateral knees, shoulders, elbows, and hands.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection is also warranted for a disability, which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

The Veteran served on active duty in the Air Force from November 1980 to January 1986, from December 1990 to June 1991, and from December 2001 to January 2003, including service in the Persian Gulf from December 1990 to June 1991, from February 2002 to May 2002, and from July 2002 to October 2002.  Most of the Veteran's service treatment records have been lost.  The Veteran was notified of this status in a December 2007 letter, and the RO confirmed this status in a January 2008 memorandum.

The Veteran filed his original claim seeking service connection for chronic fatigue and sleep difficulties in February 2005.  In September 2007, he specifically claimed service connection for sleep apnea.  In support of his claim, the Veteran has submitted statements indicating that he sought treatment on multiple occasions for chronic fatigue and difficulty sleeping while stationed in the Persian Gulf during his final period of active duty service.  He also reported that his sleep problems continued up until he was diagnosed with sleep apnea in 2005.

An April 2005 VA treatment report noted the Veteran's complaints of being constantly tired and falling asleep while at the computer for the past few years.  The treatment report noted that he had a history of snoring.  It also noted his history of taking naps during the daytime and that he has to pull over to sleep while driving long distances.  The report concluded with an assessment of a sleep disorder.  The VA physician further recommended that the Veteran undergo a sleep study test.  Another VA treatment report, dated in April 2005, noted that the Veteran's spouse reported that he snores when he sleeps.  A June 2005 sleep study test revealed a diagnosis of severe obstructive sleep apnea.  Subsequent treatment reports reflect that he has continued to use a continuous positive airway pressure machine (CPAP) machine to treat this condition.  An October 2005 statement from the Veteran's coworker noted that the Veteran had a history of being tired all the time, even early in the day.

An April 2006 VA Gulf War examination noted that the Veteran had sleep apnea symptoms.  It also noted that he had an undiagnosed sleep disorder/insomnia and headaches; undiagnosed arthralgia to the shoulders, knees, elbows, and hands; and undiagnosed headaches, fatigue, and memory loss.

In March 2008, a VA examination for respiratory disease was conducted.  The examination report noted the Veteran's history of increased fatigue beginning during his last period of active duty in 2001.  The VA examiner then opined that the Veteran's current sleep apnea was not related to his service-connected chronic fatigue syndrome.  

In January 2014, a VA examination for sleep apnea was conducted.  Following a physical examination of the Veteran and a review of his electronic claims file, the examiner opined that it was "less likely as not" that the Veteran's obstructive sleep apnea was related to his active duty service.  In support of this opinion, the examiner noted that the Veteran's service treatment records were silent as to any complaints of or treatment for sleep apnea.  The examiner also noted that service connection was in effect for chronic fatigue with intermittent insomnia, concentration/memory and headaches, diarrhea and multiple joint arthralgias, secondary to Gulf War syndrome; and that his inservice complaints of sleep problems and hypersomnolence "could" easily be explained by these service-connected disabilities. 

The Board finds no probative value in the January 2014 VA medical opinion which concluded that the Veteran's obstructive sleep apnea was "less likely as not related" to his active duty service.  In support this opinion, the VA examiner cited the lack of any documented inservice treatment or complaints of sleep apnea.  As noted above, however, the vast majority of the Veteran's service treatment records are lost.  Moreover, while the report suggested that the service-connected chronic fatigue with intermittent insomnia could be the cause for his reported history of daytime hypersomnolence, the Board finds this statement to be speculative and therefore not probative to the issue at hand.  Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (finding that the treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative).

After reviewing the evidence of record, the Board concludes that the Veteran's current obstructive sleep apnea cannot be reasonably disassociated from his active duty service.  In making this determination, the Board finds the statements provided by the Veteran to be competent and credible evidence.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  Specifically, the Veteran reported seeking treatment on multiple occasions for chronic fatigue and difficulty sleeping while stationed in the Persian Gulf during his final period of active duty service.

Although his service treatment records are not available, an April 2005 treatment report noted the Veteran's history of being tired all of the time and falling asleep while at the computer for the past few years.  That same month, the Veteran's spouse reported that the Veteran snored when he slept.  The Veteran's history of fatigue and hypersomnolence is further support by the October 2005 statement from his coworker.  Finally, a June 2005 sleep study confirmed his diagnosis of severe obstructive sleep apnea.  Resolving all doubt in favor of the Veteran, service connection for obstructive sleep apnea is warranted.  


ORDER

Service connection for obstructive sleep apnea is granted.


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


